3 N.Y.2d 871 (1957)
In the Matter of the Claim of Margaret Lynch, Respondent,
v.
Board of Education of the City of New York, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 9, 1957.
Decided July 3, 1957.
Peter Campbell Brown, Corporation Counsel (Anthony Curreri and Seymour B. Quel of counsel), for appellant.
Jeannette H. Harris for Margaret Lynch, respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ. Taking no part: BURKE, J.
Order affirmed, with costs to claimant-respondent; no opinion.